                                           Case 3:19-cv-08212-JCS Document 97 Filed 08/20/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     GIA CALHOUN,                                          Case No. 19-cv-08212-JCS
                                                         Plaintiff,
                                   8
                                                                                               ORDER PROVIDING NOTICE OF
                                                  v.                                           INTENT TO CONSIDER GRANTING
                                   9
                                                                                               SUMMARY JUDGMENT FOR A
                                  10     FLRISH, INC.,                                         NONMOVANT
                                                         Defendant.                            Re: Dkt. No. 94
                                  11
                                  12           Defendant FLRish, Inc. filed a motion for partial summary judgment seeking a ruling that
Northern District of California
 United States District Court




                                  13   the software platform it used is not an “automated telephone dialing system” for the purpose of the

                                  14   Telephone Consumer Protection Act. Without expressing any view at this time on the merits of

                                  15   the parties’ dispute, there appears to be at least some possibility that this issue could be resolved in

                                  16   favor of either party on summary judgment. The Court therefore provides notice under Rule

                                  17   56(f)(1) that, in conjunction with FLRish’s motion, the Court will consider whether to grant

                                  18   summary judgment on this issue in favor of Plaintiff Gia Calhoun, a nonmovant.

                                  19           In the Court’s view, Calhoun’s forthcoming opposition brief and FLRish’s forthcoming

                                  20   reply provide the parties with “a reasonable time to respond” to this notice as required by Rule

                                  21   56(f). If the parties believe any further briefing is required, however, they shall meet and confer,

                                  22   and file either a stipulation or a joint letter brief setting forth their respective positions no later

                                  23   than August 27, 2021.

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 20, 2021

                                  26                                                       ______________________________________
                                                                                           JOSEPH C. SPERO
                                  27                                                       Chief Magistrate Judge
                                  28
